
	
		III
		112th CONGRESS
		1st Session
		H. CON. RES. 35
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 14, 2011
			Received
		
		CONCURRENT RESOLUTION
		Directing the Clerk of the House of
		  Representatives to make a correction in the enrollment of H.R.
		  1473.
	
	
		That, in the enrollment of the bill
			 (H.R. 1473) making appropriations for the Department of Defense and the other
			 departments and agencies of the Government for the fiscal year ending September
			 30, 2011, and for other purposes, the Clerk of the House of Representatives
			 shall make the following correction: At the end of title VIII of division B,
			 insert the following new section:
			
				18__.Notwithstanding any other provision of law,
				none of the funds made available in this Act or any previous Act may be used to
				carry out the provisions of
				Public Law
				111–148, or any amendment made by such Public Law, or title I
				or subtitle B of title II of
				Public Law
				111–152, or any amendment made by such title or
				subtitle.
				.
		
	
		
			Passed the House of
			 Representatives April 14, 2011.
			Karen L. Haas,
			Clerk
		
	
